FACTUAL DATA CORP. 5200 Hahns Peak Drive Loveland, Colorado 80538 (970) 663-5700 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS May 4, 2001 To the Shareholders of Factual Data Corp.: Date: May 4, 2001 Time: 8:00 a.m. Place: Conference Center 5200 Hahns Peak Drive Loveland, Colorado Matters to be voted on: 1. Election of two directors to serve three-year terms; 2. Ratification of BDO Seidman, LLP as our independent auditors for 2001; and 3. Any other matters properly brought before our shareholders at the meeting. You are cordially invited to attend the meeting in person. To ensure that you are represented at the meeting, please fill in, sign and return the enclosed proxy card as promptly as possible. Your early attention to the proxy statement and proxy card will be greatly appreciated because it will reduce the cost we incur in obtaining your voting instructions. If your shares are held in street or nominee name, please respond to the record holder's communication with you as soon as possible so that your shares can be represented at the meeting. By Order of the Board of Directors /s/ Russell E. Donnan Russell E. Donnan, Secretary April 12, 2001 CONTENTS Page General Information About Voting 1 Security Ownership of Certain Beneficial Owners and Management 3 Proposal No. 1 Election of Two Directors 4 Proposal No. 2 Appointment of Independent Auditors 14 Other Matters 15 Shareholder Proposals 16 FACTUAL DATA CORP. 5200 Hahns Peak Drive Loveland, Colorado 80538 PROXY STATEMENT May 4, 2001 Annual Meeting of Shareholders This Proxy Statement is furnished to you in connection with the solicitation of proxies by our Board of Directors for use at our 2001 annual meeting. This Proxy Statement and the enclosed proxy card were sent to shareholders on or about April 12, 2001. The following matters will be acted on at our annual meeting: 1. Election of two directors to serve three-year terms; 2. Ratification of the appointment of BDO Seidman, LLP as our independent auditors for 2001; and 3. Any other business as may properly come before our meeting. GENERAL INFORMATION ABOUT VOTING Who can vote? You can vote your shares of common stock if our records show that you owned the shares on April 10, 2001. A total of 5,387,371 shares of common stock can vote at the annual meeting. You get one vote for each share of common stock. The enclosed proxy card shows the number of shares you can vote. How do I vote by proxy? Follow the instructions on the enclosed proxy card to vote on each proposal to be considered at the annual meeting. Sign and date the proxy card and mail it back to us in the enclosed envelope. The proxyholders named on the proxy card will vote your shares as you instruct. If you sign and return the proxy card but do not vote on a proposal, the proxyholders will vote for you on that proposal.
